 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page11ofof50
                                                                 50 PageID
                                                                     PageID#:#:315
                                                                                238



                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MAINE


 LYNN MERRILL, NICHOLAS                       )
 GIUDICE, PAULINE LAMONTAGNE,                 )
 CHERYL PEABODY and DISABILITY                )
 RIGHTS MAINE,                                )
                                              )
               PLAINTIFFS                     )
                                              )
 v.                                           ) CIVIL ACTION NO. 1:20-cv-00248
                                              ) -JAW
 MATTHEW DUNLAP, Secretary of State, )
 in his official capacity; the MAINE          )
 DEPARTMENT OF THE SECRETARY )
 OF STATE, and, in their official capacities, )
 KELLY GOOLDRUP, Augusta City Clerk )
 & Registrar of Voters; LISA GOODWIN, )
 Bangor City Clerk & Registrar of Voters; )
 KATHERINE JONES, Portland City Clerk )
 & Registrar of Voters; LISA GILLIAM,         )
 Winslow Town Clerk & Registrar of Voters; )
 and the Cities of AUGUSTA, BANGOR, )
 PORTLAND and the Town of WINSLOW, )
                                              )
               Defendants                     )

                        FIRST AMENDED COMPLAINT
                 FOR DECLARATORY AND INJUNCTIVE RELIEF

                                 INTRODUCTION

       1.    Plaintiffs bring this action against the Department of the Secretary of

 State of the State of Maine, and, in their official capacities, Defendant Matthew

 Dunlap, Secretary of State; Defendant Kelly Gooldrup, Town Clerk and Registrar

 of Voters in the City of Augusta; Defendant Lisa Goodwin, City Clerk and

                                         1
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page22ofof50
                                                                 50 PageID
                                                                     PageID#:#:316
                                                                                239



 Registrar of Voters in the City of Bangor; Defendant Katherine Jones, City Clerk

 and Registrar of Voters in the City of Portland; and Defendant Lisa Gilliam, Town

 Clerk and Registrar of Voters in the Town of Winslow, and the Cities of Augusta,

 Bangor and Portland and the Town of Winslow. Plaintiffs bring their claims under

 Title II of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §

 12131 et seq., Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29

 U.S.C. § 794 et seq., and the Maine Human Rights Act, 5 M.R.S.A. 4551 et seq.

       2.       Plaintiffs seek to vindicate their rights as individuals with disabilities

 to vote privately and independently by absentee ballot in the November 3, 2020,

 election and in future elections. Plaintiffs have been denied that right in violation

 of federal and state laws. On the basis of these violations, Plaintiffs seek a

 temporary restraining order, preliminary and permanent injunctive relief, a

 declaratory judgment, and attorney’s fees and costs.

       3.       The   novel coronavirus       SARS-CoV-2 (“COVID-19”            or   “the

 coronavirus”) has drastically impacted business as usual in Maine over the past

 four months.

       4.       Governor Janet Mills responded to the pandemic by taking emergency

 measures designed to slow the spread of the coronavirus. These measures have

 included changes to the way the State conducts its statewide and local elections.

 For example, the Governor’s emergency orders delayed voting on Maine’s primary


                                             2
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page33ofof50
                                                                 50 PageID
                                                                     PageID#:#:317
                                                                                240



 election and state bond referendum questions from June 9, 2020, to July 14, 2020.

 The order also expanded the Absentee Voting program to encourage all Maine

 registered voters to vote safely from home via absentee ballot.

         5.       Maine’s Absentee Voting program requires voters to fill out a paper

 ballot using a pen and to return the ballot by U.S. Mail or by hand delivery to a

 public place.

         6.       Plaintiffs are unable to independently mark a paper ballot because

 they are blind. 1

         7.       Maine allows all registered voters to vote via absentee ballot, for any

 reason.

         8.       Yet Maine’s Absentee Voting program on the state and local level

 provides no alternatives to accommodate blind individuals who wish to vote

 privately, independently and safely from home.

         9.       Maine’s reliance exclusively on paper forms and ballots for absentee

 voting prevents Plaintiffs, and others with print disabilities, from independently

 and privately casting a vote.

         10.      Individuals who are blind must choose between their health and their

 right to vote privately and independently because they are forced to go to a public

 voting place to privately and independently mark their ballot.
 1
  For semantic convenience throughout this Complaint, the term “blind” is used in its broadest sense to include all
 persons who, under federal and state civil rights laws, have a vision-related disability that requires alternative
 methods to access print.

                                                         3
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page44ofof50
                                                                 50 PageID
                                                                     PageID#:#:318
                                                                                241



       11.    The Constitution of the State of Maine guarantees the right to a secret

 ballot. “[T]he right of secret voting shall be preserved.” ME Const., Art. II, § 5; see

 also Help America Vote Act of 2002, Pub. L. 107-252 § 301, 116 Stat. 1666, 1704

 (codified as amended at 52 U.S.C. 21081) (providing the right to review and

 change one’s ballot privately and independently in federal elections).

       12.    Maine and its municipalities are required to make their Absentee

 Voting programs accessible to blind voters, and others who are unable to

 independently mark a paper ballot, as many other states have done.

                          JURISDICTION AND VENUE

       13.    Plaintiffs’ federal claims are made pursuant to Title II of the

 Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq., and Section

 504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 794 et seq.

 Plaintiffs’ state claims are made pursuant to Subchapter 5 of the Maine Human

 Rights Act (“MHRA”), 5 M.R.S. § 4551 et seq.

        14.   This Court has subject matter jurisdiction over this action under 28

 U.S.C. §§ 1331, 1343(a)(4) because Plaintiffs’ claims arise under the ADA and

 Section 504. This Court has supplemental jurisdiction over Plaintiffs’ state law

 claims pursuant to 28 U.S.C. 1367(a).

       15.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(1).




                                           4
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page55ofof50
                                                                 50 PageID
                                                                     PageID#:#:319
                                                                                242



       16.   Declaratory and injunctive relief are authorized by this Court pursuant

 to 28 U.S.C. §§ 2201, 2202.

                                     PARTIES

       17.   Lynn Merrill is a citizen of the United States. Ms. Merrill is at least 18

 years of age. Ms. Merrill resides in Augusta, Maine, where she is registered to

 vote. Ms. Merrill has voted in past elections. She plans to vote in the general

 election on November 3, 2020 and in subsequent federal, state, and local elections.

 Ms. Merrill meets all qualifications to vote in Augusta, Maine.

       18.   Nicholas Giudice, Ph.D., is a citizen of the United States. Dr. Giudice

 is at least 18 years of age. He resides in Bangor, Maine, where he is registered to

 vote. Dr. Giudice has voted in past elections and plans to vote in the general

 election on November 3, 2020, and in subsequent federal, state, and local elections.

 Dr. Giudice meets all qualifications to vote in Bangor, Maine.

       19.   Pauline Lamontagne, Esq., is a citizen of the United States. Ms.

 Lamontagne is at least 18 years of age. She resides in Portland, Maine, where she

 is registered to vote. Ms. Lamontagne has voted in past elections and plans to vote

 in the general election on November 3, 2020, and in subsequent federal, state, and

 local elections. Ms. Lamontagne meets all qualifications to vote in Portland,

 Maine.




                                          5
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page66ofof50
                                                                 50 PageID
                                                                     PageID#:#:320
                                                                                243



       20.    Cheryl Peabody is a citizen of the United States. Ms. Peabody is at

 least 18 years of age. Ms. Peabody resides in Winslow, Maine, where she is

 registered to vote. Ms. Peabody has voted in past elections and plans to vote in the

 general election on November 3, 2020, and in subsequent federal, state, and local

 elections. Ms. Peabody meets all qualifications to vote in Winslow, Maine.

       21.    Disability Rights Maine (DRME) is an independent non-profit

 corporation organized under the laws of the State of Maine. DRME is a Protection

 and Advocacy System (“P&A”), as that term is defined under the Developmental

 Disabilities Assistance and Bill of Rights (“DD Act”), 42 U.S.C. § 15041 et seq.,

 the Protection and Advocacy for Individuals with Mental Illness Act of 1986

 (“PAIMI Act”), 42 U.S.C. § 10801 et seq., and the Protection and Advocacy of

 Individual Rights Act (“PAIR Act”), 29 U.S.C. § 794e et seq., with offices located

 at 160 Capitol Street, Suite 4, Augusta, ME 04330.

       22.    As Maine’s Protection & Advocacy system, DRME is specifically

 authorized to pursue legal, administrative, and other appropriate remedies or

 approaches to ensure the protection of, and advocacy for, the rights of individuals

 with disabilities. 42 U.S.C. § 15043(a)(2)(A)(i); 5 M.R.S.A. § 19505. DRME

 represents the interests of Maine citizens with disabilities, and the voting rights of

 people with disabilities are germane to the organization’s purpose. Pursuant to the

 authority vested in it by Congress to file claims of rights violations on behalf of


                                           6
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page77ofof50
                                                                 50 PageID
                                                                     PageID#:#:321
                                                                                244



 individuals with disabilities, DRME brings claims on behalf of individuals with

 disabilities, including the individuals named herein, who are seeking or may seek

 the right to vote using an accessible absentee ballot in the November 3, 2020

 General Election, and for all future elections involving the use of the Absentee

 Voting Program.

       23.    Pursuant to the authority vested in it by Congress to file claims of

 rights violations on behalf of individuals with disabilities, DRME brings claims on

 behalf of individuals with disabilities, including the individuals named herein who

 are seeking or may seek the right to vote using an accessible absentee ballot in the

 November 3, 2020 General Election, and for all future elections involving the use

 of the Absentee Voting program.

       24.    Defendant Matthew Dunlap is the Secretary of State of Maine, and in

 that position, leads the Maine Department of the Secretary of State. Defendant Sec.

 Dunlap issues rules regarding voting in the State of Maine and supervises and

 administers Maine’s elections, including the absentee voting program. He is sued

 in his official capacity only.

       25.    Defendant Maine Department of the Secretary of State is the

 department within the Maine state government tasked with administering and

 supervising elections within the State of Maine. The Department receives federal




                                          7
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page88ofof50
                                                                 50 PageID
                                                                     PageID#:#:322
                                                                                245



 funds that are designated to conduct elections in the State of Maine, and is subject

 to Section 504 of the Rehabilitation Act of 1973.

       26.    Although Defendant Maine Department of the Secretary of State and

 Defendant Dunlap are tasked with administering and supervising elections within

 the State of Maine, they have failed to provide an absentee ballot system that is

 accessible to voters with disabilities.

       27.    In addition, at all relevant times, the Department and Sec. Dunlap

 have provided no plan or system to ensure that local ballots are accessible in the

 voting machines that the Department provides at all polling places in Maine. As a

 result, people with print disabilities have been forced to obtain assistance from

 others with voting on local ballots even when voting at polling places in all

 municipalities across Maine.

       28.    Defendant Kelly Gooldrup is the current City Clerk and Registrar of

 Voters of the City of Augusta, Maine, and substitutes for Defendant Tracy Roy,

 who was the City Clerk and Registrar of Voters when this lawsuit was filed on July

 15, 2020. Defendant Gooldrup is sued in her official capacity only.         As the

 Registrar of Voters, it is Defendant Gooldrup’s responsibility to administer and

 operate all aspects of State and Local Elections in Augusta.

       29.    Defendant Lisa Goodwin is the City Clerk and Registrar of Voters of

 the City of Bangor, Maine. Defendant Goodwin is sued in her official capacity


                                           8
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page99ofof50
                                                                 50 PageID
                                                                     PageID#:#:323
                                                                                246



 only. As the Registrar of Voters, it is Defendant Goodwin’s responsibility to

 administer and operate all aspects of State and Local Elections in Bangor.

       30.    Defendant Katherine Jones is Registrar of Voters of the City of

 Portland, Maine. Defendant Jones is sued in her official capacity only. As the

 Registrar of Voters, it is Defendant Jones’s responsibility to administer and operate

 all aspects of State and Local Elections in Portland.

       31.    Defendant Lisa J. Gilliam is the Registrar of Voters of the Town of

 Winslow, Maine. Defendant Gilliam is sued in her official capacity only. As the

 Registrar of Voters, it is Defendant Gilliam’s responsibility to administer all

 aspects of State and Local Elections in Winslow.

       32.    The cities of Augusta, Bangor, and Portland and the Town of

 Winslow are all “public entities” or “public accommodations” pursuant to the

 ADA and the MHRA. They each receive federal funds and are, therefore, subject

 to the provisions of the Rehabilitation Act of 1973.

                                       FACTS

               COVID-19 and the Urgent Call for Absentee Voting

       33.    On March 15, 2020, Maine Governor Janet Mills proclaimed a state of

 emergency to authorize the use of emergency powers to expand and expedite the

 State’s response to the serious health and safety risks of the highly contagious




                                           9
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page10
                                                           10ofof50
                                                                  50 PageID
                                                                      PageID#:#:324
                                                                                 247



 COVID-19. These emergency powers extended to the running of statewide and

 local elections.

        34.   On April 10, 2020, Governor Mills signed an Executive Order moving

 Maine’s primary election and statewide referendum from Tuesday, June 9, 2020, to

 Tuesday, July 14, 2020. This extraordinary step was for the purpose of planning

 measures to reduce public exposure to COVID-19. See Executive Order No.39 FY

 19/20, An Order Modifying the Primary Election to Reduce Exposure to COVID-

 19.

        35.   On June 3, 2020, Governor Mills issued another Executive Order

 pertaining to elections. Executive Order 56 FY 19/20, An Order to Further

 Facilitate the State Primary and Local Elections within Public Health Restrictions

 Due to COVID-19.

        36.   The Governor’s Order also allows applications for absentee ballots to

 be made in writing or in person, without specifying a reason, up to and including

 the day of the election. Executive Order 56 FY 19/20.

        37.   The delay in the statewide election is intended in part to provide

 Mainers additional time to request absentee ballots in order to minimize in-person

 interaction at the polls. Executive Order 56 FY 19/20.

        38.   Governor Mills has recommended and urged Maine voters to vote by

 absentee ballot in order to reduce the spread of COVID-19.


                                         10
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page11
                                                           11ofof50
                                                                  50 PageID
                                                                      PageID#:#:325
                                                                                 248



         39.      Defendant Sec. Dunlap has also recommended and urged that Maine

 voters use an absentee ballot to "help reduce the possibility of virus exposure for

 voters and election workers." 2

         40.      Defendant Sec. Dunlap recommends that the “safest option” to return

 a ballot is to mail it to the voter’s town clerk, which must be received no later than

 8:00 p.m. on Election Day. Id.

         41.      Defendant Sec. Dunlap has also stated that the State is taking all

 precautions, but cannot require the public to wear masks while voting.

         42.      Nationwide, as of July 13, 2020, there have been 3,296,599 total cases

 of COVID-19, and 134,884 deaths. 3

         43.      Adults with disabilities are three times more likely than adults without

 disabilities to have the serious underlying medical conditions which place them at

 a higher risk of severe illness form COVID-19.4

         44.      Because voters often must crowd together to vote in polling places,

 polling places are ideal environments to further the spread of the COVID-19 virus.

 The Centers for Disease Control and Prevention (“CDC”) has encouraged people




 2
   See Maine Department of the Secretary of State, May 19, 2020, online at
 https://www.youtube.com/watch?v=OH4VuHk0mk0
 3
   Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID19), Cases in the U.S.,
 https://www.cdc.gov/coronavirus/2019-ncov/casesupdates/cases-in-us.html.
 4
   See Centers for Disease Control and Prevention, People Who Need Extra Precautions: People with Disabilities,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-disabilities.html

                                                        11
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page12
                                                           12ofof50
                                                                  50 PageID
                                                                      PageID#:#:326
                                                                                 249



 to use an absentee or mail-in ballot rather than traveling to polling places on

 election day. 5

         45.      Technology is readily available that would afford Plaintiffs, and other

 voters who are blind, the opportunity to cast their votes through absentee ballots

 privately and independently—as sighted individuals may do. But Defendants have

 not made this technology available to Plaintiffs.

         46.      The need for immediate implementation of accessible absentee ballots

 is urgent in light of the ongoing COVID-19 global pandemic.

         47.      Many Maine voters are expected to vote by absentee ballot in the

 upcoming elections due to concerns about COVID-19. According to recent news

 reports of July 3, “an unprecedented 163,000 Maine voters have requested absentee

 ballots ahead of the July 14, 2020 primary election.”6

         48.      Due to urgent concerns about the virus and shortage of poll workers,

 many Maine cities and towns are also pushing for absentee voting. 7

         49.      The dangers posed by in-person voting are real. Wisconsin officials

 reported that at least 40 people may have contracted COVID-19 due to in-person

 participation in that state’s April 7, 2020, primary election. 8

 5
   See Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19), Recommendations for
 Election Polling Locations, https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html
 6
   Piper, Jessica, “Maine is seeing a historic number of absentee ballot requests ahead of the July election,” Bangor
 Daily News (July 3, 2020), https://bangordailynews.com/2020/07/03/politics/maine-is-seeing-a-historic-number-of-
 absentee-ballot-requests-ahead-of-the-july-election/
 7
   Piper, Jessica, “Maine cities and towns push absentee voting for July election reshaped by virus,” Bangor Daily
 News (May 17, 2020) https://bangordailynews.com/2020/05/17/politics/maine-cities-and-towns-push-absentee-
 voting-for-july-election-reshaped-by-virus/

                                                         12
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page13
                                                           13ofof50
                                                                  50 PageID
                                                                      PageID#:#:327
                                                                                 250



         50.      With respect to the general election in Maine, the danger is heightened

 because many polling places will be closed, in part due to staffing shortages,

 resulting in longer lines and denser crowds at the open polling places.

         51.      Consolidation of polling places is likely in Maine due to COVID-19,

 creating longer lines and more people at one location. 9

         52.      At the polling places that remain open, it will be more difficult for

 blind individuals, including Plaintiffs, to ensure they remain six feet apart from

 other individuals, as is recommended by the CDC in order to stem the spread of

 COVID-19—especially if such individuals need assistance to cast their ballot. Nor

 can blind people as readily confirm whether others around them are wearing

 masks.

         53.      While blindness on its own is not a risk factor for COVID-19, people

 with vision disabilities have increased risk of exposure due to their disabilities.10

 People with vision disabilities often rely on touch more than sighted people and

 therefore are at heightened risk of touching surfaces with the virus.




 8
   Teran Powel, “40 Coronavirus Cases In Milwaukee County Linked To Wisconsin Election, Health Official Says,”
 WUWM 89.7 (Apr. 24, 2020), https://www.wuwm.com/post/40-coronavirus-cases-milwaukee-county-
 linkedwisconsin-election-health-official-says#stream/0
 9
   Edwards, Keith, “Augusta voting to be consolidated at Civil Center: Social distancing requirements and a lack of
 poll workers have prompted the city to temporarily move away from ward voting,” Kennebec Journal (June 9,
 2020), https://www.centralmaine.com/2020/06/09/augusta-voting-to-be-consolidated-at-augusta-civic-center/
 10
    See COVID-19 and Blindness: Staying Safe and How to Help, World Services for the Blind,
 https://www.wsblind. org/blog/2020/3/26/covid-19-and-blindness-staying-safe-and-how-to-help (last visited July 23,
 2020).

                                                        13
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page14
                                                           14ofof50
                                                                  50 PageID
                                                                      PageID#:#:328
                                                                                 251



        54.   The journey to a polling place also is more hazardous for blind

 individuals than it is for sighted individuals. Because Plaintiffs cannot drive, they

 disproportionately rely on car pool or public transportation, which necessarily

 brings them into close proximity with others.

        55.   The individual Plaintiffs in this action are all Maine residents who are

 registered to vote in their municipalities. Three of the four have underlying medical

 conditions that place them at high risk if they contract COVID-19. All are blind or

 visually impaired. And all wish to vote in November 3, 2020, general election and

 future elections privately, independently, and safely by absentee ballot.

        56.   Like many Maine residents, the Plaintiffs wished to follow the advice

 of the Governor and Secretary of State and vote by absentee ballot for the July 14,

 2020, state primary and local elections. The Plaintiffs each contacted their Town or

 City Clerk and the Secretary of State and requested an electronic, accessible

 absentee ballot in that election. All were denied because Defendants failed to

 ensure that Maine’s Absentee Ballots are accessible to them.

                          Lynn Merrill of Augusta, Maine

        57.   Plaintiff Lynn Merrill resides in Augusta, Maine.

        58.   Ms. Merrill has a physical impairment, blindness, and is substantially

 limited in the major life activity of seeing. She uses a guide dog and assistive

 technology including text to speech software on her computer and iPhone.


                                          14
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page15
                                                           15ofof50
                                                                  50 PageID
                                                                      PageID#:#:329
                                                                                 252



        59.   Ms. Merrill is registered to vote in Augusta, Maine. She is qualified to

 vote in federal, state, and local elections.

        60.   Ms. Merrill intends to vote in the general election on November 3,

 2020. But because of the COVID-19 pandemic, she does not intend to go to her

 local polling place in order to vote. In addition to being blind, Ms. Merrill is an

 older adult with an underlying medical condition that puts her at increased risk for

 severe illness from COVID-19. In addition, she does not drive, and travelling to

 the polls would place her in close proximity with others. Therefore, she wishes to

 vote by accessible absentee ballot for the November 3, 2020, general election, and

 she would like to have this option for future federal, state, and local elections.

        61.   The only absentee ballots offered to Maine residents who are not

 service members or overseas citizens are paper ballots. Paper ballots are not

 accessible to Ms. Merrill because she is blind.

        62.   Voting electronically would be an effective accommodation for Ms.

 Merrill. She would be able to vote through a universal, accessible balloting

 platform that is readily available from Democracy Live or other ballot-marking

 companies. In addition, Ms. Merrill is able to review, complete, and return fillable

 PDF documents on her computer. She would be independently and privately able

 to vote by electronic absentee ballot using the JAWS software she already has on

 her computer to review and complete her choices. Voting electronically would


                                                15
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page16
                                                           16ofof50
                                                                  50 PageID
                                                                      PageID#:#:330
                                                                                 253



 avoid her having to have assistance of a sighted individual to read the printed text

 on the ballot, to make her selections, and to return the ballot to her City Clerk.

        63.   Ms. Merrill contacted then-Augusta City Clerk Tracy Roy on or about

 June 15, 2020, June 26, 2020, June 28, 2020, and June 29, 2020, to request

 reasonable modification, to vote with an electronic ballot that is accessible to her.

 In her communications with Ms. Roy, Ms. Merrill requested an accessible absentee

 ballot for the July 14, 2020 election and other upcoming elections, and explained

 that she would like to vote absentee because she is blind and has underlying

 conditions that place her at higher risk if she votes at the polls.

        64.   On Monday, June 29, 2020, Ms. Roy contacted Ms. Merrill by

 telephone and stated that, regarding absentee ballots, Ms. Merrill could have two

 people she trusts assist her with completing the paper absentee ballot. Ms. Merrill

 replied to Ms. Roy that the method she was suggesting would not allow the privacy

 to which every citizen is entitled. Ms. Roy simply repeated that they [the voting

 assistants] would be people that Ms. Merrill trusts. At the end of the conversation,

 Ms. Roy verbally confirmed that there is no accommodation for private absentee

 voting for individuals who are blind.

        65.   Ms. Merrill is an active member and an officer in the American

 Council of the Blind (“ACB”), Maine Chapter. On or about June 15, 2020, the

 ACB President of the Maine chapter emailed a letter (authored by Ms. Merrill) to


                                            16
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page17
                                                           17ofof50
                                                                  50 PageID
                                                                      PageID#:#:331
                                                                                 254



 the Defendants Dunlap and the Department of the Secretary of State. In the letter,

 the ACB President expressed concern that voters with disabilities do not have

 equal access and opportunity to vote independently and privately via absentee

 ballot in Maine. The email also requested the Secretary of State’s plan for

 providing accessible absentee voting for people who are blind. The ACB never

 received a response from Defendant Sec. Dunlap or anyone at the Secretary of

 State’s Office.

        66.   Ms. Merrill wants to vote by absentee ballot in the general election on

 November 3, 2020, and in future federal, state, and local elections. She seeks

 declaratory and injunctive relief from the Court to allow her to vote independently,

 privately, and safely via absentee, electronic ballot.

                       Dr. Nicholas Giudice of Bangor, Maine

        67.   Plaintiff Nicholas Giudice, Ph.D. resides in Bangor, Maine.

        68.   Dr. Giudice has a physical impairment, blindness, or abnormal vision

 loss. Dr. Giudice is substantially limited in the major life activity of seeing. He

 uses a guide dog and assistive technology including text to speech software on his

 computer and iPhone.

        69.   Dr. Giudice is registered to vote in Bangor, Maine. He is qualified to

 vote in federal, state, and local elections in Bangor.




                                           17
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page18
                                                           18ofof50
                                                                  50 PageID
                                                                      PageID#:#:332
                                                                                 255



         70.   Dr. Giudice intends to vote on November 3, 2020. But because of the

 COVID-19 pandemic, he does not intend to go to his local polling place in order to

 vote.    Rather, he would like to vote safely, privately, and independently by

 absentee ballot. Because he is blind, Dr. Giudice does not drive and must take

 public transportation or arrange for a ride to get to the polls, which places him in

 close proximity with others during the pandemic and is an inconvenience.

 Therefore, Dr. Giudice wishes to vote by accessible, electronic absentee ballot for

 the November 3, 2020, general election and he would like to have this option for

 future federal, state, and local elections.

         71.   The only absentee ballots offered to Maine residents who are not

 service members or overseas citizens are paper ballots. Paper ballots are not

 accessible to Dr. Giudice because he is blind.

         72.   Voting electronically would be an effective accommodation for Dr.

 Giudice. Dr. Giudice would be able to vote through a universal, accessible

 balloting platform that is readily available from Democracy Live or other ballot-

 marking companies. In addition, Dr. Giudice is able to review, complete, and

 return fillable PDF documents on his computer. He would be independently and

 privately able to vote by electronic absentee ballot using the JAWS software he

 already has on his computer, or a similar program, to review and complete his

 choices. Voting electronically would avoid his having to have assistance of a


                                               18
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page19
                                                           19ofof50
                                                                  50 PageID
                                                                      PageID#:#:333
                                                                                 256



 sighted individual to read the printed text on the ballot, to make his selections, and

 to return the ballot to his City Clerk.

        73.   Therefore, Dr. Giudice emailed Bangor City Clerk Lisa Goodwin and

 the Secretary of State’s Office on July 6, 2020, to request an accessible electronic

 absentee ballot. Dr. Giudice stated in the email that he is blind and that he would

 like to avoid going to the polls during the pandemic, and he requested to vote

 absentee in the Primary and Special Referendum Election on July 14, 2020, and the

 General Election on November 3, 2020. He also indicated that he cannot access a

 paper absentee ballot, and requested reasonable modification, an accessible

 electronic ballot, or another process that would allow him to vote privately and

 independently without going to the polls.

        74.   On July 7, 2020, Kristen Schulze Muszynski, Spokesperson for the

 Department of the Secretary of State, responded by email. Ms. Muszyniski

 indicated that those who cannot mark a paper ballot may use the ExpressVote

 system at the polling place. Defendants provided no option for an accessible

 absentee ballot. Defendant Goodwin did not respond to Dr. Giudice’s request for

 reasonable modification.

        75.   Defendants denied Dr. Giudice’s request to vote privately and

 independently via absentee ballot in the July 14, 2020, and future elections.




                                           19
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page20
                                                           20ofof50
                                                                  50 PageID
                                                                      PageID#:#:334
                                                                                 257



        76.   Dr. Giudice wants to vote by absentee ballot in the general election on

 November 3, 2020, and in future federal, state, and local elections. He seeks

 declaratory and injunctive relief from the Court to allow him to vote

 independently, privately, and safely via absentee, electronic ballot.

                   Pauline Lamontagne, Esq., of Portland, Maine

        77.   Plaintiff Pauline Lamontagne, Esq., resides in Portland, Maine.

        78.   Ms. Lamontagne has a physical impairment, blindness, or abnormal

 vision loss. Ms. Lamontagne is substantially limited in the major life activity of

 seeing. She uses a guide dog, a white cane and assistive technology including text

 to speech software on her computer and iPhone.

        79.   Ms. Lamontagne is registered to vote in Portland, Maine. She is

 qualified to vote in federal, state, and local elections in Portland.

        80.   Ms. Lamontagne intends to vote in the general election on November

 3, 2020. But because of the COVID-19 pandemic, she does not intend to go to her

 local polling place in order to vote. In addition to being blind, Ms. Lamontagne is

 over 65 years old with an underlying medical condition that puts her at increased

 risk for severe illness from COVID-19. Also, neither she nor her husband drives,

 and travelling to the polls would place her in close proximity with others.

 Therefore, she wishes to vote by accessible absentee ballot for the November 3,




                                            20
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page21
                                                           21ofof50
                                                                  50 PageID
                                                                      PageID#:#:335
                                                                                 258



 2020, general election, and she would like to have this option for future federal,

 state, and local elections.

        81.   The only absentee ballots offered to Maine residents who are not

 service members or overseas citizens are paper ballots. Paper ballots are not

 accessible to Ms. Lamontagne because she is blind.

        82.   Voting electronically would be an effective accommodation for Ms.

 Lamontagne. She would be able to vote through a universal, accessible balloting

 platform that is readily available from Democracy Live or other ballot-marking

 companies. In addition, Ms. Lamontagne is able to review, complete, and return

 fillable PDF documents on her computer. She would be independently and

 privately able to vote by electronic absentee ballot using the JAWS software she

 already has on her computer to review and complete her choices.                 Voting

 electronically would avoid her having to have assistance of a sighted individual to

 read the printed text on the ballot, to make her selections, and to return the ballot to

 her City Clerk.

        83.   Therefore, on or about July 2, 2020, Ms. Lamontagne emailed

 Defendant Portland City Clerk, Katherine Jones, and the Defendant Secretary of

 State’s Office to request reasonable modification, to vote absentee via an electronic

 ballot that is accessible to her. In her email, Ms. Lamontagne disclosed that she is

 blind and requested “an electronic accessible ballot or another process which


                                           21
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page22
                                                           22ofof50
                                                                  50 PageID
                                                                      PageID#:#:336
                                                                                 259



 would allow me to vote independently and privately.” She further stated that the

 “paper ballot necessitates my using an aide; therefore, it is not private, nor am I

 completing the ballot independently. Is an accessible electronic ballot available or,

 for example, a touch tone telephone available with the candidates and referendum

 issues?” She indicated that she is planning to vote in the primary election and also

 the general election in November.

        78.   On July 2, 2020, Patricia Condon, Director, Constituent Services of

 the Secretary of State’s Office, replied to Ms. Lamontagne via email that “the

 municipal clerk from South Portland [sic] should advise about their accessible

 voting system, which is a ballot marking device at the polling place. Thank you

 again for including our office regarding your inquiry.”

        79.   The Secretary of State’s Office did not provide Ms. Lamontagne with

 a viable option that would allow her to vote independently and safely from her

 home via absentee ballot. Rather, the only option given was a ballot marking

 device at the polls.

        80.   On or about July 7, 2020, Ms. Lamontagne called Defendant Jones

 because she had not heard back from her. Defendant Jones told Ms. Lamontagne

 that only a paper ballot was available for absentee voting. Ms. Lamontagne shared

 that she is disappointed. Ms. Lamontagne, an attorney, noted that it is her

 understanding that West Virginia and New York have processes for people with


                                          22
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page23
                                                           23ofof50
                                                                  50 PageID
                                                                      PageID#:#:337
                                                                                 260



 disabilities to be able to vote by accessible absentee ballots both privately and

 independently. She questioned why this was not possible in Maine. Defendant

 Jones did not provide an explanation.

        81.   Ms. Lamontagne did not wish to go to the polls for the July 14, 2020,

 statewide primary and local election due to her concern about the coronavirus. But

 she wanted her vote to count, so she was forced to choose between going to the

 polls and risking exposure to COVID-19 or voting absentee by paper ballot

 without privacy or independence. Ms. Lamontagne voted by absentee ballot with

 and her ballot was cast neither privately nor independently.

        82.   Ms. Lamontagne wants to vote by absentee ballot in the general

 election on November 3, 2020, and in future federal, state, and local elections. She

 seeks declaratory and injunctive relief from the Court to allow her to vote

 independently, privately, and safely via absentee, electronic ballot.

                        Cheryl Peabody of Winslow, Maine

        83.   Plaintiff Cheryl Peabody resides in Winslow, Maine.

        84.   Ms. Peabody has a physical impairment, blindness or abnormal vision

 loss. Ms. Peabody is substantially limited in the major life activity of seeing.

        85.   Ms. Peabody is registered to vote in Winslow, Maine. For past

 elections, she has gone to her polling place in order to cast her vote, using

 accessible voting machines, in person.


                                           23
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page24
                                                           24ofof50
                                                                  50 PageID
                                                                      PageID#:#:338
                                                                                 261



        86.   Ms. Peabody intends to vote in the general election on November 3,

 2020. But because of the COVID-19 pandemic, she does not intend to go to her

 local polling place in order to vote. In addition to being legally blind, Ms. Peabody

 is at increased risk for severe illness from COVID-19. Therefore, she wishes to

 vote by accessible absentee ballot for the November 3, 2020, general election, and

 she would like to have this option for future federal, state, and local elections.

        87.   The only absentee ballots offered to Maine residents who are not

 service members or overseas citizens are paper ballots. Paper ballots are not

 accessible to Ms. Peabody.

        88.   Voting electronically would be an effective accommodation for Ms.

 Peabody. She would be able to vote through a universal, accessible balloting

 platform that is readily available from Democracy Live or other ballot-marking

 companies. In addition, Ms. Peabody is able to review, complete, and return

 fillable PDF documents on her computer. She would be independently and

 privately able to vote by electronic absentee ballot using the screen magnification

 she already has on her computer to review and complete her choices. Voting

 electronically would avoid her having to have assistance of a sighted individual to

 read the printed text on the ballot and to make her selections.

        89.   On June 30, 2020, Ms. Peabody emailed Winslow Town Clerk and

 Registrar of Voters, Lisa Gilliam. Ms. Peabody wrote that she is a registered voter


                                            24
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page25
                                                           25ofof50
                                                                  50 PageID
                                                                      PageID#:#:339
                                                                                 262



 in Winslow, that she is legally blind, and that she requests an accessible absentee

 ballot. She also disclosed that she is an older adult with an underlying medical

 condition that places her at increased risk for a severe illness if she contracts

 COVID-19.

        90.   On July 1, 2020, Ms. Gilliam replied to Ms. Peabody’s request for an

 accessible, electronic absentee ballot as follows:

        Late yesterday afternoon I spoke with the Elections Division of the Secretary
        of State’s Office to find out if they have an alternative way for voters to cast
        their vote other than by paper ballot; unfortunately they do not have a
        different method. If you would like I can mail you an absentee ballot and on
        the return envelope there is a place for your signature and for the signature
        of an aide who would assist by reading and/or marking the ballot for you.

        91.   Ms. Peabody wants to vote independently and privately. She does not

 wish to have an assistant fill in her choices for her.

        92.   Defendants denied Ms. Peabody’s request for modification to vote

 privately and independently via absentee ballot in the July 14, 2020, and future

 elections, and failed to have an absentee voting option that is accessible to voters

 with disabilities. Ms. Peabody wants to vote absentee in the upcoming general

 election on November 3, 2020, and in future federal, state, and local elections,

 independently and privately. Ms. Peabody seeks declaratory and injunctive relief

 from the Court to allow her to vote independently and privately via absentee ballot.

   Defendants Were On Notice of the Inaccessible Absentee Voting Program in
                                    Maine


                                            25
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page26
                                                           26ofof50
                                                                  50 PageID
                                                                      PageID#:#:340
                                                                                 263



        93.   On Friday, September 27, 2019, Mark Riccobonno, President of the

 National Federation of the Blind, emailed Secretary Dunlap a detailed letter “to

 remind you of your obligation, as required by federal law and recent court

 decisions, to provide voters with print disabilities an accessible way to privately

 and independently mark an absentee ballot.” The letter outlined the State of

 Maine’s obligation under Title II of the ADA and Court decisions including Nat’l

 Fed’n of the Blind v. Lamone, 813 F.3d 494, 506 (4th Cir. 2016), provided

 guidance regarding accessible absentee ballot-marking systems for use in U.S.

 elections, and offered the expertise of the NFB to help the State of Maine in

 developing an accessible ballot-marking tool.

        94.   NFB did not receive a response from Defendants Sec. Dunlap or the

 Maine Department of the Secretary of State.

        95.   On or about June 14, 2020, the President of the Maine Chapter of the

 American Council of Blind (“ACB”), whose group includes the Plaintiffs, emailed

 a letter to Defendant Sec. Dunlap. The letter expressed concern about the lack of

 access to absentee ballots for voters with disabilities, and requested Maine’s plan

 for making the absentee voting process accessible to blind voters.

        96.   ACB did not receive a response from Defendant Sec. Dunlap

 Defendants Sec. Dunlap or the Maine Department of the Secretary of State.




                                          26
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page27
                                                           27ofof50
                                                                  50 PageID
                                                                      PageID#:#:341
                                                                                 264



            97.     On or about June 30, 2020, Disability Rights Maine counsel for

 Plaintiffs spoke with Defendant Sec. Dunlap and requested accessible absentee

 ballots for the upcoming primary election and the general election in November.

 Defendant Sec. Dunlap indicated that providing electronic accessible absentee

 ballots would definitely not be possible for the July 14, 2020 election, and “there

 are no guarantees for the general election.” On or about July 2, 2020, counsel for

 Plaintiffs provided a follow-up letter to Defendant Sec. Dunlap requesting that he

 reconsider, given the fundamental rights at stake and the fact that other states have

 accomplished providing accessible absentee ballots for voters with disabilities.

            98.     Defendants all refused the individual requests for reasonable

 modification from each of the Plaintiffs for the July 14, 2020 Primary Election and

 the November 3, 2020 Presidential Election, and have failed to ensure that Maine’s

 Absentee Ballot Program will accommodate them and other blind voters for future

 elections.

                    Overview of Current Absentee Voting Procedures in Maine

            99.     The State of Maine offers the option of absentee voting to any

 registered voter who requests an absentee ballot for any reason. 11

            100. Absentee voting allows registered voters to cast a ballot from their

 home without having to go to a public voting place on Election Day.


 11
      21-A M.R.S. § 751.

                                            27
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page28
                                                           28ofof50
                                                                  50 PageID
                                                                      PageID#:#:342
                                                                                 265



         101. Absentee ballots can be requested by the voter

         - in writing by mail, in person or by facsimile;

         - by telephone; and

         - by electronic means authorized by the Secretary of State.12

         102. To request a ballot electronically, a voter may access an application

 for an absentee ballot on Maine.gov, a secure online service provided by the

 Secretary of State. 13

          103. The Application for Absentee Ballot on the Secretary of State’s

 website is a fillable or blank PDF request form that the voter can complete online

 and submit to the Secretary of State, Division of Elections, or print, fill out, and

 submit. 14

         104. After an absentee ballot is requested online, the Secretary of State’s

 Office forwards the request for an absentee ballot to the voter’s town or city clerk.

 The clerk’s office then sends paper ballot(s) to the voter via U.S. Mail.

         105. Once the paper ballot is received by the voter, he or she must

 complete the following steps in order to vote:

         A. Sign the return envelope in the voter’s signature line on the outer flap of

              the envelope.



 12
    21-A M.R.S. § 753-A.
 13
    The online application can be found at https://www.maine.gov/cgi-bin/online/AbsenteeBallot/index.pl
 14
    The online application can be found at https://www.maine.gov/online/AbsenteeBallot/ABS-2020-07-14.pdf

                                                      28
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page29
                                                           29ofof50
                                                                  50 PageID
                                                                      PageID#:#:343
                                                                                 266



        B. To make choices on the ballot, the voter must fill in the oval next to their

           choice completely, using a ballpoint pen with with black or blue ink.

        C. When finished voting, refold the ballots and seal them in the return

           envelope.

        D. Check that the voter has signed the envelope.

        E. Return the ballot to the town clerk.

        106. This process of voting by absentee ballot is wholly inaccessible to

 Plaintiffs and other individuals with print disabilities.

        107. Plaintiffs are unable to independently sign in the voter’s signature line

 on the outer flap of the envelope; they cannot independently and privately make

 choices on the paper ballot; they cannot fill out the choices with a blue or black ink

 pen. Plaintiffs cannot see to discern which ballots to place in which envelopes.

 They cannot double check to ensure they signed the envelope, as the Secretary of

 State’s Office advises voters to do. The entire process of voting by absentee ballot

 is inaccessible to Plaintiffs and all individuals who are blind or have print

 disabilities.

        108. If a voter is unable to sign the declaration, Maine law allows a witness

 to sign the “return” envelope and affirm the voter was unable to sign his or her

 own name, and that the witness helped the voter complete his or her ballot.




                                            29
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page30
                                                           30ofof50
                                                                  50 PageID
                                                                      PageID#:#:344
                                                                                 267



             109. Because Plaintiffs must rely on the assistance of another, they cannot

 vote privately and independently using absentee ballots.

             110. By forcing Plaintiffs to seek out third party assistance, the absentee

 and mail-in ballots system jeopardizes the safety of Plaintiffs and other blind

 individuals during the COVID-19 pandemic.

             111. Requiring Plaintiffs to locate at least two individuals whom they trust

 to assist them in voting places a barrier on Plaintiffs’ right to vote independently,

 freely, and secretly. This would also require individuals who are blind to break

 social distancing guidelines, if, for example, they don’t have one or two trusted

 individuals already as part of their household.

             112. And although Plaintiffs could choose to vote in person at the general

 election on November 3, 2020, doing so may put their health (or even their lives) at

 risk. Plaintiffs are entitled to equal access to an absentee or mail-in ballot to vote

 privately and independently, as sighted individuals can.

             113. Because Maine’s Absentee Voting program is not accessible to

 Plaintiffs, they are unable to exercise their fundamental, Constitutional right to

 vote by secret ballot.15

             114. Making Maine’s UOCAVA absentee ballot available to all blind

 voters is one way that Defendants could have provided modification for the July


 15
      ME Const. art. II, § 5.

                                              30
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page31
                                                           31ofof50
                                                                  50 PageID
                                                                      PageID#:#:345
                                                                                 268



 14, 2020, primary, even if it was only a temporary solution to this longstanding

 problem. Defendants were made aware of this option, but failed to implement it.

 They must do better for the November 3, 2020 Presidential Election and beyond.

        Maine Can Easily Make Its Absentee Voting Program Accessible

        115. Technology is available and in use across the country that allows

 voters with disabilities to register and vote and request, receive, fill out, and return

 their absentee ballots electronically.

        116. Several third party vendors provide online or electronic ballot

 marking systems. These include Prime III, Democracy Live, Five Cedars,

 Dominion Voting, and Voting Works by Enhanced Voting. Maryland has designed

 and implemented its own online ballot marking system.

        117. For example, Democracy Live offers the Omniballot which is an

 electronic, fully accessible absentee and UOCAVA ballot solution. Most recently,

 the states of MI, PA, DE, VT OH, FL contracted with Democracy Live to set up

 their fully accessible, ADA-compliant at-home absentee voting portals. Democracy

 Live, for example, is currently available to provide its services to Maine in time for

 the November 3, 2020 election.

        117. Maryland makes its ballot marking software available to other states

 for free, and both Prime III and Voting Works are also available free of charge.




                                           31
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page32
                                                           32ofof50
                                                                  50 PageID
                                                                      PageID#:#:346
                                                                                 269



         118. For forms (other than the ballot), related to the absentee voting

 program, Defendants need simply provide the paperwork in accessible, fillable

 PDFs, and allow applicants to use electronic signatures and submit the forms over

 email. Making such forms accessible is easily done in Adobe. Such forms can also

 be securely signed on the computer.

         119. Several states have recently changed their absentee ballot procedures

 to make them accessible to voters with print disabilities. Some of these changes

 have come voluntarily, others in response to court orders.

         120. For example, pursuant to a court-ordered stipulation as a temporary

 measure for its imminent June 23, 2020, primary, New York allowed voters to

 request accessible absentee ballots by email, receive the ballots and envelope

 template over email, mark the ballots on their computers, then print and return

 them by mail. New York accepted typed or electronic signatures for the application

 for an absentee ballot and a signature anywhere on the envelope returning the

 ballot.16

         121. In May 2020, Michigan voluntarily entered into a consent decree

 requiring it to “acquire a remote accessible vote by mail system (RAVBM) that




 16
   Stipulation of Settlement & Order for the Withdrawal of the Motion for Temporary Restraining Order &
 Preliminary Injunction, Hernandez v. N.Y. State Bd. Of Elections, Case No. 1:20-cv-04003-LJL (S.D.N.Y. June 2,
 2020), ECF No. 38.

                                                        32
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page33
                                                           33ofof50
                                                                  50 PageID
                                                                      PageID#:#:347
                                                                                 270



 shall allow voters with print disabilities to review and mark vote by mail ballots

 electronically, privately and independently in time for its August 2020 election.”17

         122. On July 1, 2020, Delaware announced the relaunch of its pilot

 accessible absentee voting program through Democracy Live for its July 7, 2020,

 election. The Delaware program offers electronic delivery of accessible absentee

 ballots, a ballot marking tool, and submission by voter choice of mail, fax, or email

 for military and overseas voters as well as voters with disabilities. 18

         123. The Maine UOCAVA (Uniformed and Overseas Citizens Absentee

 Voting Act) system already allows uniformed and overseas voters to get the ballot

 through the State’s online service as a printable PDF.

         124. In 2015, Maine Legislature passed an Act to explicitly allow for the

 use of the internet to provide a ballot-marking system or software that is used for

 voters with disabilities, uniformed service voters, or overseas voters to mark a

 ballot and transmit the marked ballot online. 19

         125. Voters in Maine and UOCAVA voters may apply for absentee ballots

 online.20


 17
    Consent Decree, Powell v. Benson, Case No. 2:20-cv-11023-GAD-MJH (E.D. Mich. May 19, 2020), ECF No. 31.
 18
    Press Release, Del. Dep’t of Elections, Accessible Voting Available for July 7th Presidential Primary (July 1,
 2020), https://news.delaware.gov/2020/07/01/accessible-voting-available-forjuly-7th-presidential-primary .
 19
    21-A MRSA §§ 809-A (1), (3). See LD 1449, An Act to Amend the State Election Laws, online at
 file:///D:/Blind%20voters%20-20Acessible%20Absentee%20Ballot/Research/EM%20Research/Maine%20127%20-
 %20SP%20552%20item%201.pdf (allowing for the use of the Internet to provide a ballot-marking device or
 software that is used for voters with disabilities, uniformed service voters or overseas voters to mark a ballot and
 transmit the marked ballot online.”).
 20
    21-A M.R.S. §§ 753-A and 781-A

                                                         33
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page34
                                                           34ofof50
                                                                  50 PageID
                                                                      PageID#:#:348
                                                                                 271



          126. UOCAVA voters may designate electronic or mail delivery of their

 absentee ballot.21 All other Maine voters may only receive a paper absentee ballot.

          127. UOCAVA voters may receive their UOCAVA absentee ballot sent

 electronically to them by the Secretary of State.22 Voters who opt for electronic

 transmission of their ballot are emailed instructions on how to log into the online

 system to receive a PDF version of their absentee ballot.23

          128. UOCAVA voters may return their completed UOCAVA ballots

 electronically to the Secretary of State to be counted. 24

          129. Using their screen reader software or screen magnification, Plaintiffs

 would be able to privately and independently vote with accessible, fillable PDF

 ballots provided to them electronically. Plaintiffs would also be able to vote with a

 fully accessible ballot provided by a ballot marking system. Plaintiffs are unable to

 vote independently and privately vote with the paper absentee ballots currently in

 use in Maine.

          130. According to public records, Maine has received $3,512,764 in federal

 Help American Vote Act, 52 U.S.C. § 20901 et seq (“HAVA”) funds25 and

 21
    29-250 C.M.R. Ch. 525-2 § 2 (2010).
 22
    21-A M.R.S. § 783 (4) (authorizing the electronic transmission of absentee ballots to uniformed service voters or
 overseas voters); __ C.M.R. 29-250 Ch. 525-2 § 2(1) (2010) (state absentee ballots issued by the Secretary of
 State).
 23
    From the Maine Department of the Secretary of State, Frequently asked Questions: Uniformed Service and
 Overseas (UOCAVA)Voters, found online at file:///D:/Blind%20voters%20-
 %20Acessible%20Absentee%20Ballot/Research/EM%20Research/Maine%20127%20-
 %20SP%20552%20item%201.pdf
 24
    21-A M.R.S. § 783 (5) (authorizing the electronic receipt of voted absentee ballots from uniformed service voters
 or overseas voters by a method authorized by the Secretary of State); __ C.M.R. 29-250 Ch. 525-3 § 2(2) (2010)
 (outlining procedures for receiving completed ballots by electronic means).

                                                          34
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page35
                                                           35ofof50
                                                                  50 PageID
                                                                      PageID#:#:349
                                                                                 272



 $3,299,827 in HAVA emergency funds 26 under the Coronavirus Aid, Relief, and

 Economic Security Act, Pub. L. No, 116-136 (2020) (CARES Act), in 2020, for

 the purpose of conducting elections safely during the pandemic. These funds could

 and should be used to resolve this issue.

            131. Defendants have not made their absentee voting program accessible to

 print-disabled individuals, including Plaintiffs, who wish to exercise their right to

 vote in the November 3, 2020, election, and future elections, but do not wish to

 risk their health, privacy, or independence to do so.

            132. Defendants’ failure to meet their obligations to provide Plaintiffs with

 an equal opportunity to vote absentee constitutes discrimination against them, and

 is an ongoing and continuous violation of the ADA and its implementing

 regulations, Section 504 and the Maine Human Rights Act and its implementing

 regulations.

                                         FIRST COUNT
                  Violation of Title II of the Americans with Disabilities Act
                                   42 U.S.C. §§ 12131-12134

            133. Plaintiffs repeat and reallege each and every allegation in the

 foregoing paragraphs as if fully incorporated herein.




 25
      https://www.eac.gov/payments-and-grants/2020-hava-funds
 26
      https://www.eac.gov/payments-and-grants/2020-cares-act-grants

                                                         35
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page36
                                                           36ofof50
                                                                  50 PageID
                                                                      PageID#:#:350
                                                                                 273



        134. Title II of the ADA guarantees qualified individuals an equal

 opportunity to access the benefits of the services, programs, or activities of a public

 entity. 42 U.S.C. § 12132.

        135. Title II mandates that “no qualified individual with a disability shall,

 by reason of such disability, be excluded from participation in or be denied the

 benefits of the services, programs, or activities of a public entity, or be subjected to

 discrimination by any such entity.” Id.

        136. In providing aids, benefits, or services, public entities may not

 “[a]fford a qualified individual with a disability an opportunity to participate in or

 benefit from the aid, benefit, or service that is not equal to that afforded others,”

 nor may public entities provide qualified individuals with disabilities “an aid,

 benefit, or service that is not as effective in affording equal opportunity” to gain

 the same result or benefit as provided to others. 28 C.F.R. § 35.130(b)(1)(ii)-(iii).

        137. Public entities must make reasonable modifications to their policies,

 practices, and procedures when necessary to avoid discrimination against

 individuals with disabilities. Id. § 35.130(b)(7)(i).

        138. Furthermore, public entities “shall take appropriate steps to ensure

 that communications with applicants, participants, members of the public, and

 companions with disabilities are as effective as communications with others,” and

 “shall furnish appropriate auxiliary aids and services where necessary to afford


                                            36
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page37
                                                           37ofof50
                                                                  50 PageID
                                                                      PageID#:#:351
                                                                                 274



 individuals with disabilities, including applicants, participants, companions, and

 members of the public, an equal opportunity to participate in, and enjoy the

 benefits of, a service, program, or activity of a public entity.” Id. § 35.160.

        139. To be effective, “auxiliary aids and services must be provided in . . .

 such a way as to protect the privacy and independence of the individual with a

 disability.” Id. § 35.160(b)(2).

        140. Auxiliary aids and services include “screen reader software;

 magnification software; optical readers; … accessible electronic and information

 technology; or other effective methods of making visually delivered materials

 available to individuals who are blind or have low vision.” Id. § 35.104.

        141. Because they are blind, Plaintiffs are individuals with disabilities

 protected by the ADA. See 42 U.S.C. § 12102; 28 C.F.R. § 35.108.

        142. Plaintiffs are registered to vote in Maine and intend to vote in the

 November 3, 2020, election, and other future elections. Plaintiffs are qualified to

 receive voting services from Defendants and are entitled to the protections afforded

 under the ADA. See 42 U.S.C. § 12131(2).

        143. Organizational Plaintiff DRME is statutorily authorized to represent

 individuals with disabilities under the ADA.




                                            37
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page38
                                                           38ofof50
                                                                  50 PageID
                                                                      PageID#:#:352
                                                                                 275



        144. Defendant Sec. Dunlap heads the Department of State. The

 Department of State is a public entity subject to Title II of the ADA. See 42 U.S.C.

 § 12131(1).

        145. Defendants City and Town Clerks/Registrars of Voters Kelly

 Gooldrup, Goodwin, Jones, and Gilliam each operate the voting programs in the

 local governments where they are employed including the Cities of Augusta,

 Bangor, and Portland, and the Town of Winslow. Defendants Augusta, Bangor,

 Portland, and Winslow, and the Town and City Clerks (in their official capacities)

 that run elections in these municipalities are public entities subject to Title II of the

 ADA. 42 U.S.C. § 12131(1).

        146. Voting by absentee or mail-in ballot is a service, program, or activity

 provided by Defendants.

        147. Defendants’ absentee voting programs discriminate against Plaintiffs

 because these individuals cannot register to vote absentee, apply for an absentee

 ballot, or vote via absentee ballot secretly and independently, as other voters can.

        148. Defendants have also discriminated against Plaintiffs voters by failing

 to make the instructions on their website for voting during the pandemic

 accessible.




                                            38
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page39
                                                           39ofof50
                                                                  50 PageID
                                                                      PageID#:#:353
                                                                                 276



        149. Defendants have failed to provide Plaintiffs with an opportunity to

 vote by absentee or mail-in ballot that is equal to the opportunity provided to other

 voters that do not have disabilities.

        150. Defendants could make reasonable modifications to their absentee and

 mail-in ballot voting process by offering accessible online voting to Plaintiffs.

        151. Defendants have failed to afford Plaintiffs auxiliary aids and services

 necessary to afford them effective communication in the absentee and mail-in

 voting process.

        152. Defendants have excluded and continue to exclude Plaintiffs and other

 voters who are print-disabled from participation in, and denied them the benefits

 of, or otherwise discriminated against them in, their absentee voting programs.

        153. As a result of Defendants’ actions and inactions, Plaintiffs and those

 similarly situated have suffered and will continue to suffer irreparable harm. They

 have suffered and continue to suffer from discrimination and unequal access to

 Defendant’s programs, services, or activities. And in the absence of injunctive

 relief, Plaintiffs and those similarly situated will be denied their right to vote by

 absentee ballot privately and independently.

        154. In light of COVID-19, and the rapidly approaching election in

 November, Plaintiffs and other print-disabled voters are at imminent risk of

 irreparable harm absent injunctive relief for the November 3, 2020, general


                                           39
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page40
                                                           40ofof50
                                                                  50 PageID
                                                                      PageID#:#:354
                                                                                 277



 election. Many print-disabled individuals do not have assistance in their homes to

 complete paper forms and ballots and cannot seek assistance or vote in person due

 to fears for their health. For that reason, Defendants’ actions and inactions may

 prevent such individuals from voting in the general election.

        155. Because of Defendants’ intransigence, Plaintiffs and other print

 disabled individuals will face the unconscionable choice of either leaving their

 homes in order to receive in-person assistance with voting at the closest polling

 place— thereby facing the threat of severe illness or death—or staying home and

 foregoing the right to vote privately and independently (if third-party assistance is

 available), or foregoing the right to vote entirely (if it is not).

        156. Defendants’ failure to meet their obligations to provide Plaintiffs and

 print-disabled voters with an equal opportunity to vote by absentee or mail-in

 ballot is an ongoing violation of the ADA and its implementing regulations. Unless

 restrained from doing so, Defendant will continue to violate the ADA and to inflict

 irreparable injuries for which Plaintiffs have no adequate remedy at law.

        157. Plaintiffs are entitled to injunctive relief, including the requested

 temporary restraining order, as well as reasonable attorney’s fees and costs.

                                 SECOND COUNT
             Violation of Section 504 of the Rehabilitation Act of 1973
                                29 U.S.C. 794 et seq.




                                             40
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page41
                                                           41ofof50
                                                                  50 PageID
                                                                      PageID#:#:355
                                                                                 278



        158. Plaintiffs repeat and reallege each and every allegation in the

 foregoing paragraphs as if fully incorporated herein.

        159. Plaintiffs Merrill, Giudice, Lamontagne, and Peabody are individuals

 with disabilities who are registered and eligible to vote, and therefore are protected

 by Section 504. Organizational Plaintiff DRME has members who are qualified

 individuals with disabilities under Section 504. The Maine Department of the

 Secretary of State receives federal financial assistance, and therefore is subject to

 Section 504. 29 U.S.C. § 794. The Cities of Augusta, Bangor, and Portland, and

 the Town of Winslow each receive federal financial assistance, and therefore are

 subject to Section 504. Id. Individual Defendants are sued in their official

 capacities as those responsible for carrying out the operations of Defendant

 Secretary of State or the Cities of Augusta, Bangor, Portland the Town of

 Winslow.

        160. Section 504 mandates that “[n]o otherwise qualified individual with a

 disability . . . shall, solely by reason of her or his disability, be excluded from the

 participation in, be denied the benefits of, or be subjected to discrimination under

 any program or activity receiving Federal financial assistance. . . .” Id. § 794(a).

        161. Section 504 defines “program or activity” to include “all of the

 operations of . . . a department, agency, special purpose district, or other

 instrumentality of a State or of a local government” or “the entity of such State or


                                           41
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page42
                                                           42ofof50
                                                                  50 PageID
                                                                      PageID#:#:356
                                                                                 279



 local government that distributes such assistance and each such department or

 agency (and each other State or local government entity) to which the assistance is

 extended, in the case of assistance to a State or local government[.]” Id. §

 794(b)(1).

        162. Such federally-funded entities may not, in providing aids, benefits, or

 services, “[d]eny a qualified handicapped person the opportunity accorded others

 to participate in the program or activity receiving Federal financial assistance.” 28

 C.F.R. § 42.503(b)(1)(i).

        163. Such federally-funded entities must also “insure that communications

 with their . . . beneficiaries are effectively conveyed to those having impaired

 vision and hearing,” id. § 42.503(e), and, if the entity has 15 or more employees,

 must “provide appropriate auxiliary aids to qualified handicapped persons with

 impaired sensory, manual, or speaking skills where a refusal to make such

 provision would discriminatorily impair or exclude the participation of such

 persons in a program or activity receiving Federal financial assistance,” id. §

 42.503(f).

        164. Defendant Sec. Dunlap is the Secretary of the Maine Department of

 State, which is an agency or instrumentality of the State of Maine that receives

 federal financial assistance, and thereby is subject to the requirements of Section

 504.


                                          42
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page43
                                                           43ofof50
                                                                  50 PageID
                                                                      PageID#:#:357
                                                                                 280



        165. Defendants Gooldrup, Goodwin, Jones and Gilliam are the Town

 Clerks and Registrars of Voters of the municipalities of Augusta, Bangor, Portland,

 and Winslow, each of which respectively receive federal financial assistance, and

 thereby is subject to the requirements of Section 504.

        166. The absentee voting program and the administration of the programs

 are a service, program, or activity provided by Defendants.

        167. Plaintiffs each have substantial limitations in the major life activity of

 seeing are people with disabilities under Section 504.

        168. Plaintiffs are registered to vote in Maine and are thus qualified

 individuals with disabilities entitled to the protections of Section 504.

        169. Organizational Plaintiff DRME has members who are qualified

 individuals with disabilities under Section 504.

        170. Organizational Plaintiff DRME is statutorily authorized to represent

 individuals with disabilities under Section 504.

        171. Defendants have failed and continue to fail to meet their obligations to

 provide blind voters an opportunity to vote that is equal to the opportunity

 provided to other voters.

        169. In denying use of an accessible absentee voting program, Defendants

 refuse to provide an auxiliary aid or service that would allow Plaintiffs equal

 access to vote.


                                           43
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page44
                                                           44ofof50
                                                                  50 PageID
                                                                      PageID#:#:358
                                                                                 281



        170. Accordingly, Defendants have discriminated and continue to

 discriminate against Plaintiffs with respect to their inaccessible absentee voting

 program.

        171. As a result of Defendants’ actions, Plaintiffs have suffered and will

 continue to suffer irreparable harm; they have suffered and continue to suffer from

 discrimination and unequal access to Defendants’ program, service, or activity of

 voting by absentee ballot.

        172. The technology to make their absentee voting program accessible is

 readily available to Defendants and would allow independent, private absentee

 registration and voting for print-disabled people.

        173. In the absence of injunctive relief, including a preliminary injunction,

 Defendants will continue to deny Plaintiffs their right to participate in their

 absentee voting programs privately and independently in the November 3, 2020,

 general election and in future elections.

        174. Plaintiffs are entitled to injunctive relief, including a temporary

 restraining order, as well as reasonable attorney’s fees and costs.

                                  THIRD COUNT
                     Violation of the Maine Human Rights Act
                              5 M.R.S.A. 4551 et seq.

        175. Plaintiffs repeat and reallege each and every allegation in the

 foregoing paragraphs as if fully incorporated herein.


                                             44
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page45
                                                           45ofof50
                                                                  50 PageID
                                                                      PageID#:#:359
                                                                                 282



         176. The Maine Human Rights Act was enacted in 1971 to acknowledge

 "the basic human right to a life with dignity" by preventing discrimination in

 employment, housing or access to public accommodations as well as in the

 extension of credit and in education. 5 M.R.S. § 4552.

         177. Subchapter 5 of the Maine Human Rights Act guarantees every

 individual “[t]he opportunity . . . to have equal access to places of public

 accommodation without discrimination because of . . . disability.” 5 M.R.S. §

 4591.

         178. “Public accommodation” includes “an establishment of the State or

 local government.” 5 M.R.S. § 4553 (8). Public accommodation means a public

 entity or private entity that owns, leases, leases to or operates a place of public

 accommodation; “public entity” in turn means state or local government or any

 department, agency, special purpose district or other instrumentality of the State or

 local government. 5 M.R.S. §§ 4553 (8-B); (8-C)(A),(B).

         179. The MHRA declares it a denial of public accommodation “[f]or any

 public accommodation or any person who is the operator, manager, agent or

 employee of any place of public accommodation to directly or indirectly refuse,

 discriminate against or in any manner withhold from or deny the full and equal

 enjoyment to any person, on account of . . . disability . . .” 5 M.R.S. § 4592 (1);

 94-348 C.M.R. Ch. 7, Sec.7.02 (A) (1997).


                                           45
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page46
                                                           46ofof50
                                                                  50 PageID
                                                                      PageID#:#:360
                                                                                 283



        180. In providing services, a public entity shall not deny or afford an

 individual with a disability, or class of individuals, with an opportunity to

 participate in or benefit from the aid, benefit, or service that is not equal to that

 afforded others; nor may a public entity provide individuals with disabilities an aid,

 benefit, or service that is not as effective in affording equal opportunity to gain the

 same result or benefit as provided to others. 94-348 C.M.R. Ch. 7, Sec. 7.03 (A),

 (B) (1997).

        181. Public accommodations must make reasonable modifications to their

 policies, practices, and procedures when necessary to avoid discrimination against

 individuals with disabilities. Id. § 7.16 (A).

        182. Furthermore, public accommodations “shall take those steps that may

 be necessary to ensure that no individual with a physical or mental disability is

 excluded, denied services, segregated or otherwise treated differently than other

 individuals because of the absence of auxiliary aids and services.” Id. § 7.17 (A).

        183. The term ‘auxiliary aids and services’ includes but is not limited to

 screen reader software; magnification software; optical readers; . . . accessible

 electronic and information technology; or other effective methods of making

 visually delivered materials available to individuals who are blind or have low

 vision; [a]cquisition or modification or equipment or devices; or other similar

 services and actions. Id. §§ 7.17 (B)(2)-(4).


                                            46
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page47
                                                           47ofof50
                                                                  50 PageID
                                                                      PageID#:#:361
                                                                                 284



        184. A public accommodation “shall furnish appropriate auxiliary aids and

 services where necessary to ensure effective communication with individuals with

 physical or mental disabilities;” and “a public accommodation should consult with

 individuals with disabilities whenever possible to determine what type of auxiliary

 aid is needed to ensure effective communication.” Id. §§ 7.17(C)(1); 7.17(C)(1)(ii).

        185. Finally, “[i]n order to be effective, auxiliary aids and services must be

 provided in accessible formats, in a timely manner, and in such a way as to protect

 the privacy and independence of the individual with a disability.” Id. §

 7.17(C)(1)(ii).

        186. As individuals with blindness, Plaintiffs have per se disabilities

 pursuant to the Maine Human Rights Act, 5 M.R.S. § 4553(1)(B), and they are

 substantially limited in the major life activity of seeing. 5 M.R.S. § 4553(1)(A)(1).

        187. Plaintiffs are registered to vote in Maine and intend to vote in the

 November 3, 2020, election, and all other upcoming elections. Each Plaintiff meets

 the essential eligibility requirements to receive voting services from Defendants,

 and each is therefore a qualified individual. 5 M.R.S. § 4551 (8-D).

        188. Organizational Plaintiff DRME has members who are qualified

 individuals with disabilities under the Maine Human Rights Act.

        189. Organizational Plaintiff DRME is statutorily authorized to represent

 individuals with disabilities under the Maine Human Rights Act.


                                           47
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page48
                                                           48ofof50
                                                                  50 PageID
                                                                      PageID#:#:362
                                                                                 285



        188. Defendant Sec. Dunlap heads the Maine Department of Secretary of

 State, and is the operator, manager, agent or employee of the Department of the

 Secretary of State. Defendant Town Clerks/Registrars of Voters Gooldrup of

 Augusta, Goodwin of Bangor, Jones of Portland, and Gilliam of Winslow run

 elections in their municipalities and are the operator, manager, agent, or employee

 of the municipalities where they are employed. The Department of the Secretary of

 State and the Cities of Augusta, Bangor, Portland and Winslow are each public

 entities and public accommodations pursuant to Subchapter 5 of the Maine Human

 Rights Act.

        189. Defendants have violated the MHRA in the same manner as alleged

 under Count 1, Violation of the ADA and Count 2, violation of Section 504. Flood

 v. Bank of America Corp., 780 F.3d 1 (1st Cir. 2015) (holding that by closely

 tracking federal employment discrimination law, the Maine Legislature intended

 courts to look to federal case law to provide significant guidance in the

 construction of the Maine Human Rights Act).

        190. Plaintiffs are entitled to injunctive relief, including the requested

 temporary restraining order or preliminary injunction and attorney’s fees and costs.

                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment in their

 favor and award them the following relief:


                                          48
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page49
                                                           49ofof50
                                                                  50 PageID
                                                                      PageID#:#:363
                                                                                 286



        A preliminary and permanent injunction prohibiting Defendants from

 violating the ADA, Section 504, and the Maine Human Rights Act, and requiring

 Defendants to remedy their absentee ballot system by implementing a remote,

 effective accessible absentee balloting system for Plaintiffs and those similarly

 situated for the November 3, 2020, election and all future elections;

        A declaration that Defendants have violated and continue to violate the

 ADA, Section 504, and the Maine Human Rights Act;

        Costs and attorney’s fees under 42 U.S.C. §§ 1988, 12133; 29 U.S.C. 795 §§

 1988, 12133; 29 U.S.C. 795 §§ 505 (2), (b); 42 U.S.C. § 12205, 5 M.R.S. § 4614

 and any other appropriate relief.

        Such other relief as this Court deems proper and just.

 Dated: September 8, 2020                      /s/ Kristin L. Aiello_____________
                                               Kristin L. Aiello, ME Bar No. 8071
                                               Attorney for Plaintiffs
                                               DISABILITY RIGHTS MAINE
                                               160 Capitol Street, Suite 4
                                               Augusta, Maine 04330
                                               (207) 626-2774
                                               kaiello@drme.org


  Dated: September 8, 2020                     /s/ Peter M. Rice______________
                                               Peter M. Rice, ME Bar No. 7277
                                               Attorney for Plaintiffs
                                               DISABILITY RIGHTS MAINE
                                               160 Capitol Street, Suite 4
                                               Augusta, Maine 04330
                                               (207) 626-2774
                                               pmrice@drme.org
                                          49
 Case1:20-cv-00248-JAW
Case  1:20-cv-00248-JAW Document
                         Document25-1
                                  42 Filed
                                      Filed09/30/20
                                            09/08/20 Page
                                                      Page50
                                                           50ofof50
                                                                  50 PageID
                                                                      PageID#:#:364
                                                                                 287



                          CERTIFICATE OF SERVICE

        I hereby certify that on this date, I electronically filed the foregoing

 document entitled First Amended Complaint via the Court’s CM/ECF system,

 which will serve a copy of same upon all counsel of record.

 DATED: September 8, 2020
                                       /s/ Kristin L. Aiello
                                       Kristin L. Aiello, ME Bar No. 8071
                                       Attorney for Plaintiffs
                                       DISABILITY RIGHTS MAINE
                                       160 Capitol Street, Suite 4
                                       Augusta, Maine 04330
                                       (207) 626-2774
                                       kaiello@drme.org




                                         50
